PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Craftlogic Software LLC
Application No. 17/005,083
Filed: 27 Aug 2020
For: Vending System and Method

:
:
:	DECISION ON PETITION
:	UNDER 37 C.F.R. 1.144
:
:




This is a decision on the “Petition for Withdrawal of Restriction Requirement” filed on June 9, 2022 requesting withdrawal of the restriction requirement made final in the Office action mailed March 9, 2022.

The petition is GRANTED. 


Background

On September 10, 2021, a restriction requirement was mailed requiring election of one of Group I (Claims 1-14), Group II (Claims 15-18), or Group III (Claims 19-21).  The restriction characterized the groups as subcombinations useable together.  The restriction requirement further included five distinct species: I (claims 6-7), II (claims 8-9), III (claims 10-11), IV (claims 12-13), and V (claim 14).

On November 10, 2021, Petitioner filed a response electing Group I, and Species I with traverse.  Specifically, Petitioner traversed the characterization of Groups I, II, and III as subcombinations useable together.  Petitioner did not set forth arguments with respect to the species restriction.  The response included amending claims 16 and 19, cancelling claims 17-18, and adding new claims 22-23.  

On March 9, 2022, a non-final Office action was mailed maintaining the restriction requirement, withdrawing claims 8-16 and 19-21, and designating the requirement as final.

On June 9, 2022 Petitioner filed the instant petition requesting withdrawal of the restriction requirement made final on March 9, 2022.  The petition filing was filed concurrently with a response to the outstanding Office action.


Applicable Regulations, Rules, and Statutes

37 C.F.R. 1.144 states:

After a final requirement for restriction, the applicant, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal. A petition will not be considered if reconsideration of the requirement was not requested (see § 1.181).

MPEP 803 states in relevant part:

If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.

MPEP 803(I) Restriction – When Proper states in relevant part:

There are two criteria for a proper requirement for restriction between patentably distinct inventions: 
(A) The inventions must be independent (see MPEP 802.01, 806.06, 808.01) or distinct as claimed (see MPEP 806.05 - 806.05(j)); and
(B) There would be a serious burden on the examiner if restriction is not required (see MPEP 803.02, 808, and 808.02).

MPEP § 806.05(d) Subcombinations Usable Together states in relevant part:

Two or more claimed subcombinations, disclosed as usable together in a single combination, and which can be shown to be separately usable, are usually restrictable when the subcombinations do not overlap in scope and are not obvious variants.
. . . .
Furthermore, restriction is only proper when there would be a serious burden if restriction were not required, as evidenced by separate classification, status, or field of search.






Discussion

In the restriction requirement mailed on September 10, 2021, the claims were characterized as subcombinations useable together and grouped as follows:

Group I: “Claims 1-14, drawn to a method for vending a product to the first user from the vending machine in response to determining the vending token may be redeemed by the first user.”
Group II: “Claims 15-18, drawn to a method for determining a user associated with the source phone number.”
Group III: “Claims 19-21, drawn to a method for obtaining first vending machine data associated with the first destination phone number, the first vending machine data comprising a first destination address and a first interface type for a first vending machine.”

Restriction requirement, 2.  The restriction requirement included five distinct species: I (claims 6-7), II (claims 8-9), III (claims 10-11), IV (claims 12-13), and V (claim 14).  Id. at 7.  Subsequent to Petitioner’s election and traversal, the restriction requirement was maintained in the non-final Office action.  Non-final Office action, 2-4.    

In the instant petition, Petitioner argues that the restriction requirement was improper because “the Restriction Requirement does not properly demonstrate the processes are distinct.”  Pet. 2.  Specifically, Petitioner argues that “mere fact that claims” of the Groups include different features does not show the groups are separately usable.  Id. at 3.  Furthermore, Petitioner argues the instant claims overlap in scope such that they groups may not be characterized as subcombinations useable together.  Id. at 3-6.  Lastly, Petitioner argues the “Restriction Requirement fails to show a serious burden” because the groups read on a single process.  Id. at 6-7. 

Petitioner’s arguments are persuasive.  MPEP 806.05(d) states that subcombinations useable together may be restrictable “when the subcombinations do not overlap in scope.”  Claims 1, 15, and 19 significantly overlap in scope.   The table below sets forth a comparison of original claims 1, 15, and 19:



Claim 1 (original) (Group I)
Claim 15 (original) (Group II)
Claim 19 (original) (Group III)
A method comprising:
A method comprising:
A method comprising:
receiving a short message service (SMS) text message from a first user, the SMS text message comprising a vending token for a vending machine and a source phone number of the first user; 
receiving a message comprising a vending token, a source phone number, and a destination phone number; 


receiving a first message comprising a first vending token and a first destination phone number; 
obtaining user data associated with the source phone number; 
determining a user associated with the source phone number; 
obtaining first user data associated with the first vending token, the first user data comprising a first reward point counter for a first user; 

determining a vending machine associated with the destination phone number; 
obtaining first vending machine data associated with the first destination phone number, the first vending machine data comprising a first destination address and a first interface type for a first vending machine; 
determining whether the vending token may be redeemed by the first user according to the user data; and
determining whether the user is permitted to redeem the vending token for a free vend of a product from the vending machine; 
determining whether the first user is permitted to redeem the first vending token for a free vend of a product from the first vending machine; and 
vending a product to the first user from the vending machine in response to determining the vending token may be redeemed by the first user, the vending being performed without requiring payment by the first user to the vending machine at the time of the vending.
vending the product to the user from the vending machine in response to determining the user is permitted to redeem the vending token, wherein vending the product comprises: selecting a first interface type for the vending machine from a plurality of interface types; determining a destination address for the vending machine; and transmitting a vend command to the destination address according to the first interface type.

transmitting a first vend command to the first destination address according to the first interface type in response to determining the first user is permitted to redeem the first vending token.



As shown above, Groups I, II, and III all share the similar characteristics of receiving a message comprising a vending token, obtaining/determining a user/user data, determining whether the vending token may be redeemed, and vending/transmitting a vend command in response to determining the vending token may be redeemed.  Due to the overlapping scope of the claims, the restriction based on subcombinations useable together was improper.  Therefore, the final restriction requirement with respect to Groups I, II, and III in the non-final Office action mailed March 9, 2022 was improper because no reasonable basis has been established as to why the inventions are distinct as claimed.  

With respect to the species restriction, neither the response filed November 10, 2021 nor the instant petition included a request to withdraw the species restriction or arguments providing reasons the species restriction was improper.  Therefore, the species restriction is treated as not traversed, and the species restriction is maintained.  See MPEP 818.01-818.01(c). 


Conclusion

In view of the above, Petitioner’s request on June 9, 2022 is GRANTED.  

The restriction requirement made final in the Office action mailed March 9, 2022 was improper with respect to Groups I, II, and III.  Groups II and III, including currently pending claims 15-16 and 19-21 shall be rejoined.  The species restriction was not traversed and therefore claims 8-14, directed to unelected species II-V, remain withdrawn.  The application will be returned to the Examiner for consideration and action of the response filed June 9, 2022.

Any inquiries related to this decision may be directed to Kevin Flynn, Quality Assurance Specialist, at (571) 270-3108.




/DEBORAH J REYNOLDS/  Director, Art Unit 3600                                                                                                                                                                                                      ___________________
Deborah Reynolds, Director
Technology Center 3600
(571) 272-0734

/KHF/ 8/23/2022